Case 20-10343-LSS   Doc 3398-3   Filed 05/07/21   Page 1 of 9




            EXHIBIT B
                     Case 20-10343-LSS           Doc 3398-3       Filed 05/07/21      Page 2 of 9


2/26/2021

Jason Pomerantz
Tort Claimants Committee
10100 Santa Monica Blvd
c/o Jason Pomerantz Pachulski Stang Ziehl & Jones LLP
Los Angeles, CA 90067
United States

                                                       INVOICE

Invoice No.:  41224-NW210376
Invoice for:  Standard Appraisal Report
Subject Name: BSA Phase II
              See attached list




Invoice Amounts (USD):
                                          Professional Fee                      $600,300.00
                                            Plus Expenses                             $0.00
                                              Total Invoice                     $600,300.00
                                  Less Payments Received                              $0.00
                                   Total Balance Now Due                        $600,300.00

             Your payment must reference Invoice 41224-NW210376 to be applied correctly.
Please make your check payable to :                           CBRE, Inc. - Valuation and Advisory Services
                                                              Attn: Bank of America Lockbox Services
                                                              P.O Box 281620
                                                              Location code 4005
                                                              Atlanta, GA 30384-1620
                                                              United States

and return with one copy of this invoice to the above address.


For questions contact:
                                                                              Wire/ACH Instructions
Terri Kwok                                                    Bank Name:      Wells Fargo Bank
415-986-7945                                                  Address:        420 Montgomery Street
                                                                              San Francisco CA 94104
Terri.Kwok@cbre.com                                                           United States
Alisha.Wells@cbre.com                                         ABA Number:     121000248 / Swift ID: WFBIUS6S
                                                              Bank Contact:   Michelle Polcari
                                                              Telephone:      (310) 606-4792
                                                              Name on A/c:    CBRE Valuation Wire Receipts
Federal Tax ID: XX-XXXXXXX                                    General A/c:    4121248561
                                                              Reference:      41224-NW210376
                                                                              Terri Kwok
                        Case 20-10343-LSS             Doc 3398-3          Filed 05/07/21       Page 3 of 9
                                                                                                                         Page 1

Property List - 41224-NW210376


                                                                                          State / Postal
Property Name              Address                        City             Subregion      Prov. Code         Property Gross Fee
French Farms Pavillion Lot French Farms Boulevard         Athens           Limestone      AL      35611      $2,900.00

Clayton Service Center &   516 Liberty Parkway            Birmingham       Jefferson      AL      35242      $2,900.00
Scout Shop
Camp Jackson               2867 County Road 24            Scottsboro       Jackson        AL      35769      $2,900.00
Camp Pioneer               971 Polk Road 38               Hatfield         Polk           AR      71945      $500.00
Camp Preston Hunt          6914-6926 Tennessee Road       Texarkana        Miller         AR      71854      $2,900.00

R-C Scout Ranch            19887 AZ-260                   Christopher      Gila           AZ      85541      $2,900.00
                                                          Creek
1.16-Acre Vacant Lot       89 (County Road 9068) Ash      Concho           Apache         AZ      85924      $2,900.00
                           Drive Park Show Low Unit 4,
                           Lot 1410
38.43-Acre Vacant Parcel   Rancho Allegre Unit No. 2, Lot Douglas          Cochise        AZ      85607      $2,900.00
                           26 Within Sec. 18, Township
                           24 South, Range 29 East

Camp Geronimo              2599 West Webber Creek        Payson            Gila           AZ      85541      $2,900.00
                           Road
0.90-Acre Vacant Lot       1316 Avenida Gutierrez Within Rio Rico          Santa Cruz     AZ      85648      $2,900.00
                           Sec. 26, Township 22 South,
                           Range 13 East
8.54-Acre Vacant Parcel    Curly Horn Ranches, Lot 21    Sahuarita         Pima           AZ      85614      $2,900.00
                           Southwest Corner of Camino
                           Del Yucca and Avenida Dos

1.10 Acres of Vacant Land Winchester Estates Lots 811,    Wilcox           Cochise        AZ      85644      $2,900.00
                          825, 826, 875, 876 Within
                          Secs. 9, Township 12 South,
                          Range 24 East
2.21 Acres of Land        Lake Havasu Estates Unit 7,     Yucca            Mohave         AZ      86438      $2,900.00
                          Block C, Lot 8 Within Section
                          27, Township 17 North, Range
                          17 West
Camp David Wortman        56651 Eshom Valley Rd           Badger           Tulare         CA      93603      $500.00
Holcomb Valley Scout      34300 Holcomb Valley Rd         Big Bear         San            CA      92314      $500.00
Camp                                                                       Bernardino
Boulder Creek Scout       250 Scout Ranch Road            Boulder Creek    Santa Cruz     CA      95006      $2,900.00
Reservation
Sand Canyon Road Land Sand Canyon Road                    Canyon           Los Angeles    CA      91387      $2,900.00
                                                          Country
Camp Herms                 1100 James Pl                  El Cerrito       Contra Costa   CA      94530      $2,900.00
Camp Rings [Elk River      4200 Wringley Rd               Eureka           Humboldt       CA      95503      $500.00
Scout Camp]
Camp Lassen                21359 Scout Road               Forest Ranch     Butte          CA      95942      $2,900.00
Camp Mabel French          Camp Mabel French              Grande           San Luis       CA      00000      $500.00
                                                                           Obispo
Rancho Los Mochos          18450 Mines Rd.                Livermore        Alameda        CA      94550      $2,900.00
Scout Camp
Camp Warren McConnell      11670 Livingston-Cressy Road Livingston         Merced         CA      95383      $2,900.00

Trask Scout Reservation    1100 N. Canyon Blvd.           Monrovia         Los Angeles    CA      91016      $2,900.00
Camp Isom                  Orestimba Creek Road           Newman           Stanislaus     CA      95360      $2,900.00
Camp Helendade             Camp Helendade                 Running          San            CA      92382      $500.00
                                                          Springs          Bernardino
Camp Balboa                 1207 Upas Street              San Diego        San Diego      CA      92103      $2,900.00
Fiesta Island Youth Aquatic 1750 Fiesta Island Road       San Diego        San Diego      CA      92109      $500.00
Center
                      Case 20-10343-LSS                Doc 3398-3        Filed 05/07/21       Page 4 of 9
                                                                                                                        Page 1
Shaver Lake Ranger          42035 Elderberry              Shaver Lake     Fresno         CA      93664      $2,900.00
House
Camp Marin Sierra           41025 State Highway 20        Soda Springs  Nevada           CA      95715      $2,900.00
Slanes Flat                 Forest Route 25N36            Tehama County Tehama           CA      96090      $2,900.00

Camp John Mensinger       Forest Rte 4N07                 Twain Harte     Tuolumne       CA      95383      $2,900.00
[Pendola Sierra Adventure
Base]
Yucca Valley Vacant Land SE/O Victor Vista, W/O           Yucca Valley    San            CA      92284      $2,900.00
                          Joshua Drive, SW/O Piute                        Bernardino
                          Trail
Seton Scout Reservation 363 Riversville Road              Greenwich       Fairfield      CT      06831      $2,900.00

The Connecticut Yankee      60 Wellington Road            Milford         New Haven      CT      06461      $2,900.00
Council Service Center

F.S. Barbour Scout          333 Loon Meadow Drive         Norfolk         Litchfield     CT      06058      $2,900.00
Reservation
Wah Wah Taysee              3500 Ridge Road & 287         North Haven     New Haven      CT      06473      $2,900.00
                            Hogan Road Rear               and Hamden
Camp Mattatuck              221 MT Tobe Rd/53 MT Tobe     Plymouth        Litchfield     CT      06782      $2,900.00
                            Road
Bakeless Property           181 Great Hill Road           Seymour         New Haven      CT      06483      $2,900.00
Tanah Keeta Scout           8501 SE Boy Scout Road        Jupiter         Martin         FL      33469      $2,900.00
Reservation
Tatham Scout Service        15255 NW 82nd Ave             Miami Lakes     Dade           FL      33016      $2,900.00
Center
Camp Sand Hill              7139 Hunt Lane                Spring Hill     Hernando       FL      34608      $2,900.00
Boy Scout Office            13228 North Central Ave.      Tampa           Hillsborough   FL      33612      $2,900.00
Camp Westin                 4000 Bartow Carver Rd SE      Acworth         Bartow         GA      30102      $500.00
Camp Tolochee               133 Ashley Marsh Drive        Brunswick       Glynn          GA      31635      $2,900.00
BSA Scout Service Center    1237 1st Avenue               Columbus        Muscogee       GA      31901      $2,900.00

Drew Road Land              Drew Road                     Cumming         Forsyth        GA      30040      $2,900.00
House for Camp Ranger       3672 Looper Lake Road         Gainesville     Hall           GA      30506      $2,900.00
Camp Patten                 261 E. Burnt Church Road      Lakeland        Lanier         GA      31635      $2,900.00
Knox Scout Reservation      1150 Fred R. Prater Pkwy      Lincolnton      Lincoln        GA      30817      $2,900.00
Camp Pine Mountain          565 Old West Point Road       West Point      Harris         GA      31833      $2,900.00
Camp Maluhia                3687 Kahekii Hwy              Wailuku         Maui           HI      96793      $2,900.00
Camp Alan Faye              Kokee State Park              Waimea          Kauai          HI      96796      $2,900.00
Camp Easton                 23516 S. Highway 97           Harrison        Kootenai       ID      83833      $2,900.00
Camp Grizzly                1101 N. Palouse River Rd      Harvard         Latah          ID      83834      $2,900.00
Camp Big Timber             37W955 Big Timber Rd          Elgin           Kane           IL      60124      $2,900.00
Camp Warren Levis           5500 Boy Scout Lane           Godfrey         Madison        IL      62035      $2,900.00
Camp Bunn                   5259 Camp Lane                Hettick         Macoupin       IL      92949      $2,900.00
Saukenauk Scout             2948 E 1000th Street          Mendon          Adams          IL      62351      $2,900.00
Reservation
Camp Eastman                750 E Co Road 1780            Nauvoo          Hancock        IL      62354      $2,900.00
Camp Lowden                 4418 South Scout Road         Oregon          Ogle           IL      61061      $2,900.00
Peoria Scout Service        614 NE Madison Ave.           Peoria          Peoria         IL      61603      $2,900.00
Center
Canyon Camp                 4856 E Townsend Road          Stockton        Jo Daviess     IL      61085      $2,900.00
Camp Oakarro                40635 N Mill Creek Rd         Wadsworth       Lake           IL      60083      $2,900.00
Eykamp Scout Service        3501 E Lloyd Exp              Evansville      Vanderburgh    IN      47715      $2,900.00
Center
Robert J Welsh Center for   8751 Calumet Avenue           Munster         Lake           IN      46321      $2,900.00
Scouting
Pfeffer Scout Reservation   1531 Cross Road               Benton          Marshall       KY      42025      $2,900.00
[Camp Roy C Manchester]

Camp Michaels               3486 Hathaway Rd              Union           Boone          KY      41091      $2,900.00
                        Case 20-10343-LSS               Doc 3398-3        Filed 05/07/21       Page 5 of 9
                                                                                                                         Page 1
Baltimore Boy Scouts of       701 Wyman Park Drive          Baltimore       Baltimore     MD      21211      $2,900.00
America Office
Camp Frank S. Betz            3858 Snow Road                Berrien Springs Berrien       MI      49103      $2,900.00

Camp Rotary                   3201 S Clare Avenue           Clare           Clare         MI      48617      $2,900.00
Camp Munhacke                 20120 Bartell Rd.             Gregory         Washtenaw     MI      48137-     $2,900.00
                                                                                                  9614
Camp Teetonkah                3710 Burkhart Rd.             Jackson         Jackson       MI      49201-     $2,900.00
                                                                                                  9193
Rota-Kiwan Scout              6278 Texas Drive              Kalamazoo       Kalamazoo     MI      49646      $2,900.00
Reservation
Paul Bunyan Scout             721 Valley Road               Rose City       Oscoda        MI      48654      $2,900.00
Reservation
Frank Childress Scout         5250 Jamboree LN              Joplin          Newton        MO      64804      $2,900.00
Reservation
Camp Arrowhead                4202 State HWY DD             Marshfield      Webster       MO      65706      $2,900.00
Springfield Service Center    1616 S Eastgate Ave.          Springfield     Greene        MO      65809      $2,900.00

Port Amsterdam Farm           310 Magnolia Street           Edwards         Hinds         MS      39066      $2,900.00
Billings Field Office &       1310 24th Street West         Billings        Yellowstone   MT      59102      $500.00
Scout Shop
5.63-Acres - Billings Scout   Approx. 1570 Foothill Drive   Billings        Yellowstone   MT      59105      $2,900.00
Acres
Great Falls HQ Property &     820 17th Avenue South         Great Falls     Cascade       MT      59405      $2,900.00
Scout Shop
K-M Scout Ranch               1066 K-M Rd                   Hilger          Fergus        MT      59451      $2,900.00
Missoula Field Office &       805 West Spruce St. Ste. A    Missoula        Missoula      MT      59802      $500.00
Scout Shop
Superior Property             110 Cedar St                Superior       Mineral          MT      59872      $500.00
Clark Fork Property           No Situs Address Legal:     Superior       Mineral          MT      59872      $2,900.00
                              S20,T16N, R25W, Tract in
                              SWSW& IN Govt Lot 3 W of I-
                              90 Approx. 8.58 Acres
Grizzly Base Camp             200 Grizzly Base Lane       Unincorporated Flathead         MT      59911      $2,900.00

Missouri River Scout          No Situs Address Legal: S01, Unincorporated Chouteau        MT      59450      $2,900.00
Property - 8.82 Acres         T21 N, R05 E, ACRES 8.82, Chouteau
                              TRACT OF LAND IN THE NW

Camp Arcola                   235 Arcola Scout Camp Road Unincorporated Deer Lodge        MT      59762      $2,900.00
                                                           Deer Lodge
                                                           County
Camp Charles                  8396 Boy Scout Rd            Bailey       Nash              NC      27807      $2,900.00
C.C Kimbrell Scout Office     1222 East Franklin Boulevard Gastonia     Gaston            NC      28053      $2,900.00

Royce Reynolds Scout          1405 Westover Ter             Greensboro      Guilford      NC      27408      $2,900.00
Office
Boy Scout Camp                781 Scout Rd                  Lexington       Davidson      NC      27292      $2,900.00
Raven Point                   916 Scout Road                Lexington       Davidson      NC      27292      $2,900.00
Belk Scout Camp               9408 Belt Road                Midland         Mecklenburg   NC      28107      $2,900.00
Raven Knob Scout              266 Raven Knob Rd.            Mount Airy      Surry         NC      27030      $2,900.00
Reservation
Camp Sam Hatcher              1201 Sam Hatcher Rd           Newport         Carteret      NC      28570      $2,900.00
The Raleigh Service           3231 Atlantic Avenue          Raleigh         Wake          NC      27604      $2,900.00
Center Scout Shop
Cape Fear Scout               13165 HWY 53 W                White Oak       Bladen        NC      28399      $2,900.00
Reservation
Camp Bowers                   Camp Bowers Trail             White Oak       Bladen        NC      28399      $500.00
Cherokee Scout                3296 Boy Scout Camp Rd        Yanceyville     Caswell       NC      27379      $2,900.00
Reservation
Jon L. Wanzek Center for      4200 19th Avenue South        Fargo           Cass          ND      58103      $2,900.00
Scouting
                         Case 20-10343-LSS              Doc 3398-3         Filed 05/07/21       Page 6 of 9
                                                                                                                          Page 1
Cache Lake Camp               Cache Lake [Ontario, Canada] Huntsville       Huntsville     NE      56306      $500.00
[Ontario, Canada]
Lone Tree Scout               12 W. Shore Park Rd           Kingston        Rockingham     NH      03848      $2,900.00
Reservation
Camp Carpenter /              300 Blondin Road              Manchester      Hillsborough   NH      03109      $2,900.00
Manchester Scout Shop
Camp Whip-O-Will              9 Rivergate Rd                Merrimack       Hillsborough   NH      03054      $2,900.00
Camp Conklin                  37 Farber Hill Rd             Boonton         Morris         NJ      07005      $2,900.00
Cedar Knolls Service          1 Saddle Rd                   Cedar Knolls    Morris         NJ      07927      $2,900.00
Center & Scout Shop
Loren S. Riggins Jr. Scout    4468 S. Main Rd.              City of Vineland Cumberland    NJ      08332      $2,900.00
Resource Center
Camp Grice                    124 Daretown Rd.              Elmer         Salem            NJ      08318      $2,900.00
Camp No-Be-Bo-Sco             11 Sand Pond Rd               Hardwick Twsp Warren           NJ      07825      $2,900.00

Land                          647 Seashore Road             Lower           Cape May       NJ      08204      $2,900.00
                                                            Township
Camp Glen Gray                200 Midvale Mountain Rd       Mahwah          Bergen         NJ      07430      $500.00
Camp Yaw Paw                  MT Glen Road Harbor Drive     Mahwah          Bergen         NJ      60601      $2,900.00
Quail Hill Scout              56 LaValley Drive             Manalapan       Monmouth       NJ      07751      $2,900.00
Reservation
Monmouth Council Service      705 Ginesi Dr.                Morganville     Monmouth       NJ      07751      $2,900.00
Center
Pine Hill Scout Reservation   120 New Freedom Rd.           Pine Hill       Camden         NJ      08021      $2,900.00
                                                            Borough
Winnebago Scout               102 Timberbrook Road          Rockaway        Morris         NJ      07866      $2,900.00
Reservation [Camp
Winnebago]
Pine Tree Education &         110 Butterworths Bogs Rd.     Tabernacle      Burlington     NJ      08088      $2,900.00
Environmental Center
Rental House - Vineland       4418 S. Main Rd.              Vineland        Cumberland     NJ      08332      $2,900.00
Rowan Resource Center         693 Rancocas Rd.              Westampton      Burlington     NJ      08060      $2,900.00
                                                            Township
Rowan Training & Support 695 Rancocas Rd.                   Westampton      Burlington     NJ      08060      $2,900.00
Center                                                      Township
Halgas Scout Reservation Stevenson Road                     Woodland        Burlington     NJ      08005      $2,900.00
                                                            Township
Great Southwest Service 5841 Office Blvd NE                 Albuquerque     Bernalillo     NM      87109      $500.00
Center & High Desert
Scout Shop
Donated Property - Percha Kingston Townsite / 16S, 8W, Kingston             Sierra         NM      88042      $500.00
Creek in Kingston / Shiloh 18

S.P. Yates Scout Service      2603 North Aspen Avenue       Roswell         Chaves         NM      88201      $2,900.00
Center                                                                      County
Wehinahpay Mountain           319 Potato Canyon Road 38     Sacramento      Otero          NM      88347      $2,900.00
Camp / Hey Canyon High        Hay Canyon Road
Adventure Base
Campbell Scout Ranch      Crest Road                  Sandia Park           Bernalillo     NM      87047      $2,900.00
Tatum Lot                 North Fox Avenue East Beech Tatum                 Lea            NM      88267      $2,900.00
                          Street
Kimball Scout Reservation 10877 Mt Potosi Canyon Rd   Las Vegas             Clark          NV      89124      $2,900.00

Camp Kingsley                 5330 Tuffy Road               Ava             Oneida         NY      13303      $2,900.00
Camp Woodland                 491 Kibbie Lake Road          Constantia      Oswego         NY      13044      $2,900.00
Camp Gorton                   4241 Route 25                 Dundee          Schuyler       NY      14837      $2,900.00
                                                            (Tyrone)
Camp Scouthaven               10784 NY-98                   Freedom         Cattaraugus    NY      14065      $2,900.00
Westchester-Putnam            41 Saw Mill River Road        Hawthorne       Westchester    NY      10532      $2,900.00
Service Center & Scout
Shop
Cedarlands Scout              Kickerville Road              Long Lake       Hamilton       NY      12847      $2,900.00
Reservation
                         Case 20-10343-LSS           Doc 3398-3        Filed 05/07/21      Page 7 of 9
                                                                                                                     Page 1
Suffolk Service Center      7 Scouting Boulevard        Medford          Suffolk      NY      11763      $2,900.00
Scout Island                Scout Island                New York         0000         NY      00000      $500.00
Camp Babcock-Hovey          7294 Route 132              Ovid             Seneca       NY      14521      $2,900.00
Camp Sam Wood               7772 Camp Road              Portageville     Wyoming      NY      14536      $2,900.00
Camp Nooteeming             22-169 Camp Nooteming       Salt Point       Dutchess     NY      12578      $2,900.00
                            Road
Camp Bullowa                17 Franck Road              Stony Point      Rockland     NY      10980      $2,900.00
Camp Berry                  11716 Co Rd 40              Findlay          Hancock      OH      45840      $2,900.00
Manatoc Scout               1075 Truxell Road           Peninsula        Summit       OH      44264      $2,900.00
Reservation [Camp Butler,
Camp Manatoc]
Camp Baldwin              76201 Dufur Valley Road       Dufur            Wasco        OR      97021      $2,900.00
Herb Nill Family &        2525 Martin Luther King Jr    Eugene           Lane         OR      97401      $2,900.00
Guaranty Scout Center     Boulevard
Camp Murnane              26733 Powell Rd               Eugene           Lane         OR      97405      $2,900.00
Camp Baker                5262 Boy Scout Rd             Florence         Lane         OR      97439      $2,900.00
Camp Ireland              31624 NW Camp Ireland         Hillsboro        Washington   OR      97124      $2,900.00
                          Street
Camp Wallowa              59895 Pollock Road            Joseph           Wallowa      OR      97846      $2,900.00
Camp Sal-Holm             N Lake Rd                     Lakeside         Coos         OR      97449      $2,900.00
Camp Morrison             Camp Morrison                 Not Assigned     linn         OR      97374      $500.00
Camp Kitson               50518 Kitson Springs Rd       Oakridge         Lane         OR      97463      $2,900.00
Scouters' Mountain / Camp 11300 SE 147th Avenue         Portland         Multnomah    OR      97236      $500.00
Discovery
Camp McCaleb              18000 Illinois River Road     Selma            Josephine    OR      97523      $2,900.00
Camp Cooper               6000 SW Bald Mountain Road    Willamina        Tillamook    OR      97396      $2,900.00

Camp Baker                  371 Winterburn Rd           Beaver Falls     Beaver       PA      15010      $2,900.00
Camp Acahela                359 Acahela Road            Blakeslee        Monroe       PA      18610      $2,900.00
Custaloga Town Scout        7 Boy Scout Lane            Carlton          Mercer       PA      16311      $2,900.00
Reservation 1
Custaloga Town Scout        7 Boy Scout Lane            Carlton          Mercer       PA      16311      $500.00
Reservation 2
Custaloga Town Scout        7 Boy Scout Lane            Carlton                       PA                 $0.00
Reservation 3
Custaloga Town Scout        7 Boy Scout Lane            Carlton                       PA                 $0.00
Reservation 4
Custaloga Town Scout        7 Boy Scout Lane            Carlton                       PA                 $0.00
Reservation 5
Custaloga Town Scout        7 Boy Scout Lane            Carlton                       PA                 $0.00
Reservation 6
Custaloga Town Scout        7 Boy Scout Lane            Carlton                       PA                 $0.00
Reservation 7
Custaloga Town Scout        7 Boy Scout Lane            Carlton                       PA                 $0.00
Reservation 8
Heritage Reservation        300 Heritage Rd             Farmington       Fayette      PA      15437      $2,900.00
Camp Brule                  2559 North Street           Forksville       Sullivan     PA      18616      $2,900.00
Goose Pond Scout            1047 Goose Pond Road        Lake Ariel       Wayne        PA      18436      $2,900.00
Reservation
Camp Garrison               4021 Upper Ridge Rd         Marlborough      Montgomery   PA      18073      $2,900.00
Camp Hart                   1425 Camp Road              Marlborough      Montgomery   PA      18073      $2,900.00
                                                        Township
East Camp                   Swamp Creek Road Lot 2      Marlborough      MOntgomery   PA      18054      $2,900.00
                                                        Twp
                            1200 Resica Falls Rd        Middle           Monroe       PA      18302      $2,900.00
                                                        Smithfield Twp
Camp Agawam                 3956 Frew Mill Road         New Castle       Butler       PA      16101      $2,900.00
Camp Twin Echo              115 Twin Echo Dr            New Florence     Westmoreland PA      15944      $500.00

Camp Conewago               450 Boy Scout Road          New Oxford       Adams        PA      17350      $2,900.00
                      Case 20-10343-LSS                 Doc 3398-3         Filed 05/07/21     Page 8 of 9
                                                                                                                        Page 1
Horseshoe Scout             239 Jubilee Road               Peach Bottom     Lancaster    PA      17563      $2,900.00
Reservation (Camp John
H. Ware, 3rd )
Camp Mountain Run           4980 Mountain Run Rd           Penfield         Clearfield   PA      15849      $2,900.00
Camp Seph Mack              1966 S Harmony Road            Penn Run         Indiana      PA      15765      $500.00
Camp Tenacharison           963 Boy Scout Road             S Huntingdon     Westmoreland PA      15479      $2,900.00

Camp Bucoco Lane         150 Bucoco Lane                   Slippery Rock    Butler       PA      16057      $2,900.00
Elk Lick Scout Preserve  2420 Bordell Road                 Smethport        McKean       PA      16749      $2,900.00
Custaloga Town Scout     Rt. 487                           Vernon           Crawford     PA      16335      $2,900.00
Reservation [Moss Woods]                                   Township

Jet Potter Scout Service    3414 Hillsboro Pike            Nashville        Davidson     TN      37215      $2,900.00
Center
Fickett Scout Training &    12500 N Interstate Hwy 35      Austin           Travis       TX      78753      $2,900.00
Service Center & Steve
Matthews Scout Shop
Camp Fawcett                526 S RANCH RD 335             Barksdale        Edwards      TX      78828      $2,900.00
Chisholm Trail High         Unnamed Road                   Bridgeport       Wise         TX      76513      $500.00
Adventure Base / Texas
High Adventure Base
McGimsey Scout Park         2226 NW Military Hwy           Castle Hills     Bexar        TX      78213      $2,900.00
John D. Murchison           8605 Harry Hines Blvd          Dallas           Dallas       TX      75235      $2,900.00
Scouting Service Center
Mauritz Scout Reservation   4656 CO RD 256                 ETJ              Johnson      TX      77957      $500.00

Bobby Lyle Billy Gamble     5600 US Hwy 75 South           Fairview         Collin       TX      75069      $2,900.00
Scouting Center

Camp Alma McHenry           FM 141 and Co Rd 121           Giddings         Lee          TX      78942      $2,900.00
Camp Green Dickson          Co Rd 354                      Gonzales         Gonzales     TX      78629      $2,900.00
Camp Constantin / Jack D.   3003 Park Road 36              Graford          Palo Pinto   TX      76449      $2,900.00
Furst Aquatics Base
Office Property             6912 W. Expressway 83          Harlingen        Cameron      TX      78552      $2,900.00
Smilin V Scout Ranch        250 County Rd 286 Spur         Liberty Hill     Williamson   TX      78642      $2,900.00
Camp MK Brown               FM 3182                        Mobeetie         Wheeler      TX      79061      $2,900.00
Worth Ranch                 1518 Worth Ranch Rd            Palo Pinto       Palo Pinto   TX      76484      $2,900.00
Pecos Property              Rural Road South of Pecos      Reeves County    Reeves       TX      79772      $2,900.00

Camp Billy Gibbons          13397 County RD 360            Richland         San Saba     TX      76871      $2,900.00
                                                           Springs
Camp Klondike               Indian Trail                   Rio Vista        Johnson      TX      76033      $2,900.00
Baden Powell Park           7722 S Country Club Rd         San Angelo       Tom Green    TX      75041      $500.00
Camp Brosig                 1893 Trenckman Road            Sealy            Austin       TX      77474      $2,900.00
Camp Haynes                 Southeast Corner of Highway    Silverton        Briscoe      TX      79257      $2,900.00
                            256 & FM 2167 Section 140,
                            Block G&M, Brisoce County

Roy D. Rivers Wilderness    172 Split Oak Rd               Smithville       Bastrop      TX      78957      $2,900.00
Camp
Camp Tonkawa                4117 FM 89                     Tuscola         Taylor        TX      79562      $2,900.00
Camp Perkins                9970 Perkins Road              Wichita Falls   Wichita       TX      76305      $2,900.00
Scott Scout Ranch           110 Camp Urland Road           Woodville       Tyler         TX      75979      $2,900.00
Camp Tracy                  3901 Mill Creek Canyon Rd      Salt Lake City Salt Lake      UT      84109      $2,900.00
Scofield Scout Camp at      4928 N Scofield Scout Camp     Unincorporated Carbon         UT      84526      $2,900.00
Frandsen Scout              Rd                             Carbon County -
Reservation                                                Scofield State
                                                           Park

Lake Park - Boy Scout of    2828 S Leadership Ct           West Valley      Salt Lake    UT      84119      $2,900.00
America Site
                       Case 20-10343-LSS              Doc 3398-3         Filed 05/07/21       Page 9 of 9
                                                                                                                          Page 1
Albright Scout Reservation 11301 Trents Bridge Road      Chesterfield     Chesterfield   VA      23838      $2,900.00
Camp
Bayport Scout Reservation 130 Scout Trail                Jamaica          Middlesex      VA      23079      $500.00

Cub & Weblos Adventure    1699 Maidens Road              Maidens          Goochland      VA      23102      $2,900.00
Camp
Camp T. Brady Saunders    1723 Maidens Road              Maidens          Goochland      VA      23102      $2,900.00

Barre Town Property       US Route 302                   Barre Town       Washington     VT      05641      $2,900.00
Bradford Property         Off VT Route 25                Bradford         Orange         VT      05933      $2,900.00
Georgia Property          Horseshoe Barn Road            Georgia          Franklin       VT      05478      $2,900.00
                          Interstate 89 and US Route 2   Middlesex        Washington     VT      05602      $2,900.00

                          Off Mountain Road              Monkton          Addison        VT      05473      $500.00
Green Mountain Council    838 US Route 2                 Moretown         Washington     VT      05660      $2,900.00
                          Back Windham Road              Townshend        Windham        VT      05353      $2,900.00
Woodford Property         Harbour Road                   Woodford         Bennington     VT      05201      $500.00
Camp Lewis                14004 NE 271st Street          Battle Ground    Clark          WA      97604      $2,900.00
Camp Delezenne            761 Delezenne Road             Elma             Grays Harbor   WA      98451      $2,900.00
North Idaho HA Base       North Idaho HA Base            Not Assigned     Spokane        WA      98101      $500.00
Summit Lake               WA Highway 155                 Omak             Okanogan       WA      98841      $2,900.00
Camp Hahobas              1365 NE Hahobas Way            Tahuya           Mason          WA      98588      $2,900.00
Camp Bonaparte            733 Bonaparte Lake Road        Tonasket         Okanogan       WA      98855      $2,900.00
Scout-Avista              3275 Mission Ridge Road        Wenatchee        Chelan         WA      98801      $2,900.00
Camp Oh-Da-Ko-Ta          3363 Dyer Lake Road            Burlington       Racine/Kenos   WI      53105      $2,900.00
                                                                          ha
Indian Mound Scout        37650 Forest Dr                Oconomowoc       Waukesha       WI      53066      $2,900.00
Reservation [Camp Doerr
& Camp Lazynski]

Camp Freeland Leslie      105 Fawn Dr.                   Oxford           Marquette/Ada WI       53952      $2,900.00
                                                                          ms
Ma-Ka-Ja-Wan Scout        W6500 Spring Lake Rd           Pearson          Langlade      WI       54462      $2,900.00
Reservation
Camp Sol R. Crown         11651 304TH AVE                Trevor           Kenosha        WI      53179      $2,900.00
Camp Napowan              N4789 24th Avenue              Wild Rose        Waushara       WI      54984      $2,900.00
Camp Kootaga              79 Camp Kootaga Rd             Walker           Wirt           WV      26180      $2,900.00
                                                                                                 Total      $600,300.00
